Citation Nr: 1118532	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for right sciatica.

3.  Entitlement to service connection for headaches, to include as secondary to episcleritis.  

4.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

5.  Entitlement to an initial compensable evaluation for episcleritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1984, and from January 1985 to February 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2003rating decision of the Wichita, Kansas, Regional Office (RO), of the Department of Veterans Affairs (VA).  In June 2007, the Board remanded the claims for additional development.  

The issues of entitlement to an initial evaluation in excess of 10 percent for hypertension, and entitlement to an initial compensable evaluation for episcleritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a chronic disorder manifested by headaches, a knee disability, or right sciatica.  


CONCLUSION OF LAW

A knee disability, right sciatica, and headaches, were not caused or aggravated by service, or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a knee disability, right sciatica, and headaches, due to his service, with the claim for headaches to include as secondary to his service-connected episcleritis.  

The Board initially notes that in June 2007, the Board remanded these claims.  At that time, the only verified period of active duty was from May 1981 to May 1984.  The Board directed that The RO/AMC should contact the Veteran and request that he specify which disabilities began in or are the result of his active duty service in the US Army, which, if any, are the result of his reserve duty in the US Army Reserves, and which, if any, are the result of his service in the Army National Guard.  The Board further directed that the RO/AMC attempt to verify any claimed periods of service in the US Army Reserves, and the Army National Guard, to include contacting the Defense Finance and Accounting Service (DFAS), that the Veteran be requested to identify all sources of relevant medical treatment involving the claimed disabilities received since March 2002, and that the Veteran be afforded examinations, to include obtaining etiological opinions.  

In January 2008, the AMC sent the Veteran a letter inter alia requesting that he specify which, if any, of his claimed disabilities were incurred during duty with the Army Reserve, or Army National Guard, that he identify the address and other specifics of any such duty, and that he identify all relevant treatment.  

In February 2008, a letter was received from the Veteran that was accompanied by private treatment reports, dated between 2004 and 2006.  The Veteran stated, in relevant part, "Also, my time in the National Guard was served in Bernie, MO during 1984.  I was assigned there for a very short time during that year.  That was my only period with the Missouri National Guard."  

In January 2008, and June and October of 2009, the AMC sent requests to DFAS in attempts to identify all service with either the Army Reserve or the Army National Guard.  There is no record of a reply.  

In about February 2008, voluminous service personnel records, and service treatment reports, were received.  In July 2009, copies of the Veteran's discharges were received from the U.S. Army Human Resources Command, covering active duty between May 1981 and May 1984, and between January 1985 and February 2002.  

In April 2010, the Veteran was scheduled for VA examinations of his joints and spine.  However, internal VA documentation indicates that the Veteran failed to report for his examinations.    

In summary, subsequent to the Board's June 2007 remand, a lengthy period of active duty has been verified (from January 1985 to February 2002), and voluminous service treatment reports for this period of active duty have been obtained.  In response to the RO's duty-to-assist letter, the Veteran has not asserted that any of the claimed conditions were incurred during duty with the Army National Guard, or the Army Reserve, in the seven months between his first and second periods of active duty (i.e., between May 1984 and January 1985).  Additional personnel reports, and private treatment reports, have been received.  The Veteran was scheduled for VA examinations, but he failed to report for his examinations, and there is no record to show that he ever requested that his examinations be rescheduled.  Under the circumstances, the Board finds that there has been substantial compliance with its June 2007 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) (emphasis added).

It does not appear that the Veteran has been given notice of either version of 38 C.F.R. § 3.310.  However, the Board finds that there has not been any prejudice to the Veteran.  Specifically, VCAA letters sent to the Veteran in August 2002 and January 2008, notified the Veteran that he must submit evidence of a current disability.  However, the Board has determined that he does not have the claimed headache disability.  The Board further notes that subsequent to the issuance of the January 2008 VCAA letter, the appellant has submitted a voluminous amount of argument and evidence, and that the appellant's representative has addressed what is needed to establish the secondary service-connected claim in briefs, dated in April 2007 and August 2010.  Therefore, the evidence does not show that the error affected the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed and remanded on other grounds sub nom, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Veteran's service treatment reports show that in January and February of 1984, he was treated for right knee pain.  The assessment was right knee tendonitis.  In April 1989, he was treated for severe pain in his right buttock.  The assessment was possible sciatica.  Between 1990 and 1994, he was treated for right buttock pain on a number of occasions, with assessments of muscle strain, piriformus syndrome, and sciatica.  A May 1994 X-ray for the lumbar spine was normal.  A December 1998 report shows treatment for left knee pain, without a history of trauma.  The assessment was left patellar tendonitis.  Reports, dated in February 2000, show treatment for complaints of right knee pain, with assessments of right popliteal strain, and "right knee strain/sprain."  An associated X-ray report for the right knee was negative.  

Overall, the Veteran received considerable treatment for eye symptoms between 1992 and 2001.  A March 1996 report shows that, in addition to his eye symptoms, the Veteran indicated that his other symptoms included a runny nose and headaches.  An August 1998 report shows treatment for eye symptoms, and that the Veteran denied having headaches.  

The Veteran's separation examination report from his first period of active duty, dated in May 1984, does not note any symptoms or disorders of the knees, spine, sciatica, or headaches.  In an associated "report of medical history," the Veteran denied having a history of recurrent back pain, a "trick" or locked knee, or "frequent or severe headaches."  Examination reports, dated in May 1989 (re-enlistment), and May 1995, both show that his lower extremities, spine, neurological system, and head, were all clinically evaluated as normal.  The associated "reports of medical history," show that the Veteran denied having a history of recurrent back pain, a "trick" or locked knee, or "frequent or severe headaches."  A separation examination report from the Veteran's second period of active duty is not of record.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2002 and 2005 (there are no post-service treatment reports dated between the Veteran's first and second periods of service (i.e., May 1984 to January 1985)).  The Board further notes that although the Veteran has submitted a large number of "leave and earnings statements" covering the years between 1984 and 2002, that these reports do not include any medical evidence.  

The post-service medical evidence is summarized as follows: 

A VA general medical examination report, dated in September 2002, shows that the examiner noted that the Veteran did "physical workouts with running on a regular basis and is physically active."  The assessments included "intermittent right sciatica."  

A VA joints examination report, dated in September 2002, shows that the Veteran complained of symptoms that included bilateral knee aching, with "primarily a popping sensation."  He stated that his knees bothered him more if he does physical workouts with biking or running, and that he runs about eight miles a day, with "sometimes at the end of a run he will have aching or minimal swelling of the knees which goes away.  He runs six to eight miles a day three to four times a week."  Associated X-ray reports for the bilateral knees were normal.  The assessment notes "Intermittent bilateral knee pain, probably as a result of intermittent overuse from exercise," and it states that no objective findings were noted.

A VA spine examination report, dated in September 2002, shows that the Veteran reported a history of lumbosacral strain in the late 1980's, and that for two years he had a shooting-type burning pain in the sacroiliac area in the right hip, down across the buttocks into the thigh, sometimes down to the level of the calf.  It was noted that he rides a bike, and runs six to eight miles a day three to four times a week.  He denied any current sciatic pain, foot drop, and right leg weakness.  He denied ever having been diagnosed with a lumbar disc problem.  

A VA neurological examination report, dated in October 2002, shows that the examiner stated that the Veteran's C-file had not been reviewed.  The examiner noted that the Veteran reported a history of headaches, which the Veteran associated with eye symptoms, i.e., "pink eye," but he stated that these episodes were less frequent now, and that he had not had any pink eye for three months.  He reported intermittent bilateral knee pain, worse on the right, "which seems to be brought on by running."  He also reported a history of occasional lower back pain that does not radiate down to the lower limbs, and that about ten years before he had been diagnosed as having sciatic-type problems with pain radiating down the right hip, "but that this has not occurred since then."  The impression was history of intermittent frontal headaches (non-specific type headaches) that are associated with conjunctival injection in the right or left eye, which were helped by Motrin, are stable, are not occurring frequently, and are not incapacitating.  

The Board notes that the September 2002 VA examinations were all performed on the same day by the same examiner, and that none of the aforementioned 2002 VA examination reports are shown to have been based on a review of the Veteran's C-file.  

Post-service reports from the Munson Army Hospital, dated between 2002 and 2004, show a number of treatments for eye symptoms, to include a right eye injury when he was hit by somebody's elbow while playing basketball in April 2003.  His diagnoses included conjunctivitis, pink eye, and recurrent uveitis.  See also private treatment reports, dated between 2003 and 2006 (same).  A report from the University of Kansas Medical Center (UKMC), dated in October 2005 UKMC shows treatment for eye symptoms, and that the Veteran denied having joint pain or swelling.  Overall, there are many reports showing treatment for eye symptoms which indicate that the Veteran's symptoms included photophobia.  

The Board finds that the claims must be denied.  The Veteran's service treatment reports show that he received treatment for sciatica between 1989 and 1994, treatment for left knee pain in December 1998, and treatment for right knee pain in February 2000.  He did not received any treatment for these conditions during his remaining period of active duty, a period of about eight years (for sciatica), about four years (for the left knee), and about two years (for the right knee).  Therefore, chronic conditions are not shown during service.  See 38 C.F.R. § 3.303(a).  

With regard to the claim for sciatica, the Board finds that the preponderance of the evidence shows that the Veteran does not have this disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Briefly stated, although the September 2002 VA general medical examination report contains an assessment of "intermittent right sciatica," the probative value of this assessment is reduced by the fact that this examination report is over eight years old, and that it was not based on a review of the Veteran's C-file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In fact, this report does not note any complaints of sciatica whatsoever, and the other contemporaneous VA examination reports indicate that the Veteran did not currently have sciatica.  For example, the September 2002 VA spine examination report shows that the Veteran reported a history of pain in the sacroiliac area in the right hip by history only, and that he denied any current sciatic pain, foot drop, or right leg weakness.  The October 2002 VA neurological examination report shows that the Veteran reported a history of occasional lower back pain that does not radiate down to the lower limbs, and that about ten years before he had been diagnosed as having sciatic-type problems with pain radiating down the right hip, "but that this has not occurred since then."  Furthermore, the VA examination reports indicate that the Veteran is extremely active, to include biking, and running as much as eight miles per day.  There are no other post-service medical reports to show that the Veteran has sciatica, nor is there any competent evidence of record to show that the Veteran has sciatica that is related to his service.  Although VA attempted to ascertain the existence and etiology of the Veteran's claimed sciatica in April 2010, the Veteran failed to report for his examination.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the claims for the knees, the Board finds that the preponderance of the evidence shows that the Veteran does not have a knee disability.  Gilpin.  In this regard, the September 2002 VA joints examination report shows that the Veteran complained of bilateral knee symptoms, and he stated that his knees bothered him more if he does physical workouts with biking or running, which he runs about eight miles a day, with "sometimes at the end of a run he will have aching or minimal swelling of the knees which goes away.  He runs six to eight miles a day three to four times a week."  Associated X-ray reports for the bilateral knees were normal.  The assessment notes "intermittent bilateral knee pain, probably as a result of intermittent overuse from exercise."  Thus, this report indicates only intermittent knee pain symptoms associated with heavy exercise.  However, to the extent that the assessment notes knee pain, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, the September 2002 VA joints examination report states that his X-rays were negative, and that no objective findings were found.  There are no other post-service medical reports to show that the Veteran has a knee disability, nor is there any competent evidence of record to show that the Veteran has a knee disability that is related to his service.  Although VA attempted to ascertain the existence and etiology of the Veteran's claimed knee disabilities in April 2010, the Veteran failed to report for his examination.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the claim for headaches, the Board finds that the preponderance of the evidence shows that the Veteran does not have a chronic condition manifested by headaches.  Gilpin.  Service treatment reports show only one report of headaches, which were mentioned in association with a complaint of a runny nose, as well as eye symptoms.  The only relevant post-service evidence is the October 2002 VA neurological examination report, shows that the Veteran reported a history of headaches associated with eye symptoms, i.e., "pink eye," but that these episodes were less frequent now, and that he had not had any pink eye for three months.  The impression was history of intermittent frontal headaches (non-specific type headaches) that are associated with conjunctival injection in the right or left eye, which were helped by Motrin, are stable, are not occurring frequently, and are not incapacitating.  This report was not based on a review of the Veteran's C-file.  Prejean.  In addition, when read in context, it indicates a "history" of "intermittent headaches.  Furthermore, this report is over eight years old, and there are no other post-service medical records to show that the Veteran has a chronic headache disorder.  Finally, there is no competent evidence showing that the Veteran has headaches that were caused by his service, or a service-connected disability.  Although VA attempted to ascertain the existence and etiology of the Veteran's claimed headache disability in April 2010, the Veteran failed to report for his examination.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.310.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a knee disability, right sciatica, and headaches, were caused by service, or were caused or aggravated by a service-connected disability (headaches).  To the extent that he may assert that he had relevant symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a knee disability, right sciatica, or headaches, or to state whether any of these disorders were caused or aggravated by service, or by a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that none of the claimed conditions are shown, and there is no competent opinion of record in support of any of the claims.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has a knee disability, right sciatica, and headaches, that are related to his service, or to a service-connected disability.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August 2002 and January 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded examinations.  Although etiological opinions have not been obtained, in April 2010, the Veteran failed to report for his scheduled VA examinations.  The claims have therefore been decided based upon the evidence of record.  See 38 C.F.R. § 3.655.  In this regard, to the extent that the Veteran's representative argues in an August 2010 brief that "there may have been mitigating circumstances sufficient to establish 'good cause' that prevented his reporting for those scheduled VA examinations," this assertion is unaccompanied by any specifics, and it appears to be pure speculation which does not establish good cause for the Veteran's failure to report.  See 38 C.F.R. § 3.655(a).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for right sciatica, a bilateral knee disability, and headaches, is denied.  


REMAND

In the February 2003, the RO granted service connection for hypertension, and episcleritis.  A 10 percent evaluation was assigned for hypertension, and a noncompensable rating was awarded for episcleritis.  The Veteran has appealed the issues of higher initial evaluations.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Court has indicated that it constitutes error on the part of the Board to fail to insure compliance with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, it appears that the Board's June 2007 remand instructions have not been substantially followed.  Specifically, in its remand, the Board directed that the Veteran be afforded examinations for his service-connected hypertension, and episcleritis.  As previously noted, in April 2010, the Veteran failed to report for scheduled examinations covering his service connection claims, for a bilateral knee disability, right sciatica, and headaches.  However, there is nothing in the VA documentation which indicates that he was scheduled for examinations of his hypertension, or episcleritis, nor does the April 2010 supplemental statement of the case indicate otherwise.  Accordingly, on remand, the Veteran should be afforded examinations for his service-connected hypertension, and episcleritis.  

The Veteran is hereby notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all health care providers who have treated him for hypertension, and eye symptoms, after 2006 (i.e., after the most recent reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records. 

2.  Schedule the Veteran for examinations of his service-connected hypertension, and episcleritis, to determine the current extent and severity of his symptoms.  The claims folder and a copy of this REMAND should be reviewed by the examiner(s), and the examiner(s) must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

3.  The Veteran must be given adequate notice of the examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2010).  If he fails to appear for the examination(s), this fact should be noted in the file.  

4.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If either of the benefits are not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


